department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code legend company trust dear contact person identification_number telephone number employer_identification_number this is in response to your letter dated date in which you requested certain rulings with respect to sec_501 sec_512 sec_507 sec_4940 sec_4941 and sec_4943 background you are a_trust that has been recognized as exempt as being described in sec_501 and as a non-operating private_foundation under sec_509 your purposes are to make grants to established public_charities within the meaning of sec_501 and sec_509 your founder and sole trustee is also the founder and ceo of company company is an s_corporation nearly ninety percent of which is owned by trust trust is a revocable_trust that is currently administering the estate of your trustee’s late wife your founder and trustee is the sole beneficiary of trust during his lifetime prior to the proposed transaction your funds have primarily been cash contributions from your founder your trustee plans to terminate trust distributing the shares of company to you your founder and other trusts the beneficiaries of which include your founder and his family members the shares that will be distributed to you will be considered a gift and no consideration will be given by you for such shares after the distribution you will own over two percent of the stocks in company additionally you have stated that over thirty-five percent of the stocks in company will be held by persons who are disqualified persons as to you including your founder and trustee as a shareholder in company you will receive a schedule_k-1 passing income directly through the s_corporation to you that income will likely exceed fifty percent of your overall income furthermore company proposes to create an employee_stock_ownership_plan esop that will purchase shares from you company has six hundred employees that are eligible to participate in the esop the employees participating in the esop will be able to direct the vote of their shares of company through the trustee of the esop additionally you have stated that no individual that is a disqualified_person as to you will participate in the esop by company company exists as a separate_entity for the valid business_purpose of conducting activities as a broker-dealer and registered investment_advisor company's activities are separate distinct and independent from yours you will not participate in the day-to-day operations of company furthermore you will never own more than twenty percent of the stock of company following the termination of trust you have stated that you may seek to terminate your private_foundation_status and seek to be a supporting_organization you have not yet named an organization that you would support rulings requested you will have five years from the date your holdings in company exceed two percent to reduce your entire holdings in company to two percent or less to avoid the tax_on_excess_business_holdings under sec_4943 furthermore if circumstances arise in which you are unable to reduce your holdings in company to two percent or less during the initial five year period you are eligible to request an additional five year disposition period to avoid the tax_on_excess_business_holdings via written request to the secretary pursuant to sec_4943 you were organized and operated exclusively for exempt purposes pursuant to sec_501 c and continue to qualify for exemption under sec_501 because the for-profit unrelated business operations of company regardless of the amount of unrelated_business_taxable_income generated therefrom will not be attributed to you your income from company’s s_corporation schedule_k-1 will not be taxed as net_investment_income under sec_4940 since it is treated as unrelated_trade_or_business taxable_income the proposed purchase of your shares in company by company’s esop will not be an act of self-dealing under sec_4941 law r c sec_501 provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual il r c sec_512 provides that if an organization described in sec_1361 or sec_1361 holds stock in an s_corporation such interest shall be treated as an interest in an unrelated_trade_or_business and notwithstanding any other provision of this part all items of income loss or deduction taken into account under sec_1366 and any gain_or_loss on the disposition of the stock in the s_corporation shall be taken into account in computing the unrelated_business_taxable_income of such organization r c sec_4940 imposes a tax on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on of its activities a tax equal to percent of the net_investment_income of such foundation for the taxable_year sec_4940 defines net_investment_income as the amount by which a the sum of the gross_investment_income and the capital_gain_net_income exceeds b the deductions allowed by paragraph ilr c sec_4940 defines gross_investment_income as the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans as defined in sec_512 and royalties but not including any such income to the extent included in computing the tax imposed by sec_511 sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation r c sec_4941 defines self-dealing as the furnishing of goods services or facilities between a disqualified_person and a private_foundation as well as the payment of compensation by a private_foundation to a disqualified_person sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings r c sec_4943 defines excess_business_holdings as the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 defines permitted holdings as percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons in any case in which all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise nonvoting_stock held by the private_foundation shall also be treated as permitted holdings ilr c sec_4943 provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 provides that the secretary may extend for an additional 5-year period the period under paragraph for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if-- a the foundation establishes that-- i diligent efforts to dispose_of such holdings have been made within the initial year period and ii disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the initial 5-year period-- i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan described in clause i to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_4946 provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor as defined under sec_507 a foundation director trustee or officer a corporation owned more than thirty-five percent by any of the previous persons and any spouse ancestor child grandchild great grandchild and any spouse of a child grandchild or great grandchild of that contributor director or officer sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively it engages primarily in activities which accomplish one or for one or more exempt purposes only if more of such exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_513-1 defines trade_or_business for purposes of sec_513 as having the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization revrul_81_76 1981_1_cb_516 holds that when an employee_stock_ownership_trust hold sec_30 percent of the stock in a corporation on behalf of the corporation's participating employees who direct the manner in which the trust votes the shares the trust will not be considered a disqualified_person with respect to a private_foundation merely because the corporation is a substantial_contributor to the foundation in 319_us_436 the supreme court said that t he doctrine_of corporate entity fills a useful purpose in business life whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator's personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity in general in matters relating to the revenue the corporate form maybe disregarded where it is a sham or unreal in such situations the form is a bald and mischievous fiction in response to the argument that a corporation is a mere agent of its sole stockholder the court said that the mere fact of the existence of a corporation with one or several stockholders regardless of the corporation's business activities does not make the corporation the agent of its stockholders d pincite analysis ruling you will have five years from the date your holdings in company exceed two percent to reduce your entire holdings in company to two percent or less to avoid the tax_on_excess_business_holdings under sec_4943 furthermore if circumstances arise in which you are unable to reduce your holdings in company to two percent or less during the initial five year period you are eligible to request an additional five year disposition period to avoid the tax_on_excess_business_holdings via written request to the secretary pursuant to sec_4943 the termination of trust will result in the contribution to you of greater than two percent of the shares of company sec_4943 imposes an excise_tax on private_foundations that hold greater than ade minimus amount of shares in a business_enterprise where its holdings combined with the holdings of disqualified persons as to that private_foundation exceed twenty percent you have stated that company is a business_enterprise and that disqualified persons as to you will hold greater than thirty-five percent of the shares of company sec_4943 provides a five year grace period for private_foundations to reduce their holdings of shares exceeding the permitted holdings if those shares are contributed to the private_foundation here the shares in company will not be purchased by you but will be contributed by trust to you as a gift since these shares are gifted to you you will have five years where you will be able to reduce your holdings in company over that time should you fail to reduce your holdings in that time at least to an amount permitted under sec_4943 then you can request an additional five years to dispose_of your holdings provided you meet the requirements under sec_4943 under sec_4943 the service may extend the initial five-year period for disposing of excess_business_holdings for an additional five years if a foundation establishes that i it made diligent efforts to dispose_of such holdings during the initial five-year period and disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings ii before the close of the initial five-year period it submits to the service and attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved a plan for disposing of all of the excess_business_holdings involved during the extension and iii the service determines that such plan can reasonably be expected to be carried out before the close of the extension period we are making no representations as to whether you will qualify for such extension at this time ruling you were organized and operated exclusively for exempt purposes pursuant to sec_501 and continue to qualify for exemption under sec_501 because the for-profit unrelated business operations of company regardless of the amount of unrelated_business_taxable_income generated therefrom will not be attributed to you as a result of the legislation tax-exempt organizations described in sec_501 are allowed to be shareholders in an s_corporation under sec_1361 furthermore under sec_512 items of income or loss of an s_corporation will flow through to tax-exempt shareholders as unrelated_business_taxable_income regardless of the source or nature of such income in addition gain_or_loss on the sale_or_other_disposition of stock of an s_corporation will be treated as unrelated_business_taxable_income these provisions however do not cause the for-profit activities of the s_corporation to be attributed to the tax-exempt shareholder see moline properties inc u s pincite in determining whether the activities of a for-profit s_corporation subsidiary is attributable to its tax- exempt parent the separate identity principles annunciated in moline properties inc v comm'r should apply lest the intent of congress to remove barriers for investment in s_corporations by tax- exempt entities be frustrated for federal_income_tax purposes a parent_corporation and its subsidiaries are treated as separate and distinct taxable corporate entities as long as each entity has a valid business_purpose and engages in at least a minimal amount of business activity see moline properties inc u s at it is not the case here that national investors corp f 2d pincite britt f 2d pincite the corporate structure of company is a sham allowing the activities of company to be attributed to you since the activities of company cannot be attributed to you and the holding of shares of an s_corporation though resulting in unrelated_business_taxable_income does not constitute the performance of an unrelated_trade_or_business you are still described in sec_501 c the activities of a for-profit subsidiary will not be attributed to its tax exempt parent unless the subsidiary lacks a business_purpose or the subsidiary is an arm or agent of the parent your relationship with company does not fail the first prong ie that the subsidiary have a business_purpose and conduct some amount of business activity company has a valid business_purpose as a broker-dealer and a registered investment_advisor company has approximately employees performing these tasks and does not use your resources to further its operations your relationship with company does not fail the second prong ie that the parent not control the day-to-day operations of the subsidiary company maintains activities that are separate distinct and independent from you company has its own corporate identity and interest and its own independent board_of directors and has its own management and employees independent of you at no point in time is it represented by company that it represents you furthermore you will not own more than ten to twenty percent of company at any one time thus you will never control company or its board the activities of company are not attributable to you ruling your income from company’s s_corporation schedule_k-1 will not be taxed as net_investment_income under sec_4940 since it is treated as unrelated_trade_or_business taxable_income sec_4940 imposes a tax on each private_foundation equal to two percent of the net_investment_income of such foundation for the taxable_year sec_4940 defines net_investment_income as the amount by which a the sum of the gross_investment_income and the capital_gain_net_income exceeds b the deductions allowed finally sec_4940 defines gross_investment_income as the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans as defined in sec_512 and royalties but not including any such income to the for purposes of the tax imposed under extent included in computing the tax imposed by sec_511 your income from your shares in company to the extent it is included in sec_512 will not be a part of your gross_investment_income under sec_4940 therefore it will not increase your net_investment_income in calculating your two percent tax under sec_4940 ruling the proposed purchase of your shares in company by company's esop will not be an act of self-dealing under sec_4941 in revrul_81_76 supra an esop owned thirty percent of the stock of a company that was a substantial_contributor to the private_foundation in that ruling sec_4946 provides that an owner of more than twenty percent of the total combined voting power of a corporation or the profit interests of a partnership that is a substantial_contributor is a disqualified_person in revrul_81_76 the esop if disqualified_person as to the private_foundation the ruling determined however that the esop was not a disqualified_person because the stocks were considered to be owned by the employee participants in the plan rather than by the esop therefore the esop did not own more than twenty percent of the company it were considered the owner of all of its stock would have been a given that here the employees are able to vote their shares of company through the trustee of the esop revrul_81_76 supra supports the conclusion that your esop is not a disqualified_person as to you because it only holds company stock in its capacity as trustee and the real owners of the stock are the esop’s participants esop participants may be disqualified persons and any amount attributable to such disqualified persons would constitute a sale to a disqualified_person you have stated that no esop participants will be disqualified persons as that term is defined in sec_4946 as to you therefore your proposed sale of company stock to the esop will not be an act of self-dealing within the meaning of sec_4941 rulings you will have five years from the date your holdings in company exceed two percent to reduce your entire holdings in company to two percent or less to avoid the tax_on_excess_business_holdings under sec_4943 furthermore if circumstances arise in which you are unable to reduce your holdings in company to two percent or less during the initial five year period you are eligible to request an additional five year disposition period to avoid the tax_on_excess_business_holdings via written request to the secretary pursuant to sec_4943 you were organized and operated exclusively for exempt purposes pursuant to sec_501 and continue to qualify for exemption under sec_501 because your ownership_interest in company a for-profit subchapter_s_corporation together with the flow through allocation of the company’s s tax items subject_to the unrelated_business_income_tax would have no effect on your tax exempt status as an organization described in sec_501 your income from company’s s_corporation schedule_k-1 will not be taxed as net_investment_income under sec_4940 since it is treated as unrelated_trade_or_business taxable_income the proposed purchase of your shares in company by company’s esop will not be an act of self-dealing under sec_4941 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described specifically this ruling does not reach any conclusion as to the qualifying_distribution status of your proposed transfer under sec_4942 because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely mike seto manager exempt_organizations technical enclosure notice
